Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose
A computer readable storage medium, computer implemented system and method of operating a vehicle comprising a tractor and a trailer attached for pulling behind the tractor, the method comprising:  5determining, by at least one processor unit, a mass of the trailer; determining, by the at least one processor unit, a tractor understeer using steering input data describing a steering angle of the tractor and yaw data describing a yaw of the tractor; determining, by the at least one processor unit, a load center of mass using 10the tractor understeer and a mass of the trailer; determining, by the at least one processor unit, that the load center of mass transgresses a center-of-mass threshold; and sending an alert message indicating that the load center of mass transgresses the center-of-mass threshold. These limitations are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661